                Case 2:20-mj-06108-DUTY Document 2 Filed 12/17/20 Page 1 of 1 Page ID #:2
Submit this form by e-mail to:
                                                                                                                    ~`'      Q
CrimIntakeCourtDocs-I.A@cacd.uscourts.gov For Los Angeles criminal duty.                                  i
                                                                                                                  c -'~;"
                                                                                                                        .
CrimIntakeCourtDocs-SA@cacd.uscourts.gov For Santa Ana criminal duty.                                                               r,,..
                                                                                                                  s,`
CrimIntakeCourtDocs-RS@cacd.uscourts.gov For Riverside criminal duty.                                             r- ,       ~      ~--
                                                                                                                   .'
                                                                                                                  ~"-        tt~
                                               UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA                                   E

                                                                           CASE NUMBER:
UNITED STATES OF AMERICA                                                                            1:20-cr-00278
                                                           PLAINTIFF
                    V.

                                                                                  REPORT COMMENCING CRIMINAL
 Keith Berman
                                                                                                  ACTION
USMS#                                                    DEFENDANT

TO:CLERK'S OFFICE,U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• The defendant was arrested in this district on ~/17/202o                      at~ ~ AM ❑ PM
     or
     The defendant was arrested in the                      District of                   on             at                 ❑ AM ❑ PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:             ~ Yes         ❑x No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):                 ❑x Yes      ❑ No

4. Charges under which defendant has been booked:

     15 U.S.C. 78j & 78ff; 17C.F.R 240.10b5 (securities fraud); 18 U.S.C. 1001 (false statement)

5. Offense charged is a:          ❑x Felony         ❑Minor Offense               ❑Petty Offense        ❑Other Misdemeanor

6. Interpreter Required:          ~x No      ❑Yes          Language:

7• Year of Birth: 1953

8. Defendant has retained counsel:                ❑ No
          Yes     Name:                 ~             ~                           Phone Number: ~~~~ ~ ~ ~ ~ ~`1 ~~

9• Name ofPretrial Services Officer notified: emai~ed pretria~ services

10. Remarks (if any):

11. Name: Craig Schneider                                          (please print)

12. Office Phone Number: 323-828-9791                                                13. Agenry: FBI

14. Signature:        ~r~~                           -~                              15• Date: 12/17/2020

CR-64(09/20)                                     REPORT COMMENCING CRIMINAL ACTION
